Citation Nr: 1135304	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  07-38 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increase rating for a right knee injury, rated as 20 percent disabling prior to September 7, 2006.

2.  Entitlement to an extension of a temporary total disability rating, beyond January 1, 2007, based on convalescence following surgical treatment of a service-connected disability.

3.  Entitlement to an increase rating for a right knee injury, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2003 until July 2004.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  Right knee instability has been productive of mild anterior cruciate ligament laxity.

2.  Right knee surgery on September 7, 2006 necessitated convalescence through March 31, 2007.

3.  Right knee limitation of motion has been productive of periarticular pathology productive of painful motion, and extension limited to 10 degrees of movement.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent for right knee limitation of extension have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2010).

2.  The criteria for an extension of temporary total disability rating beyond January 1, 2007 for convalescence following right knee surgery have been met.  38 C.F.R.  § 4.30 (2010).

3.  The criteria for a disability rating in excess of 20 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On VA examination in September 2004, the Veteran reported that he injured his right knee during service as a result of a fall.  Due to the severity of the injury, the Veteran was medically separated from service.  A diagnostic arthroscopic procedure confirmed the presence of a partial anterior cruciate ligament (ACL) tear, medial collateral ligament (MCL) tear and a medial meniscus tear involving the posterior horn.  The Veteran had a right-side limp, and the right knee was enlarged.  Flexion was to 120 degrees, and extension was to 5 degrees.  All movements were "minimally painful."  Drawer and McMurray signs were not present, and the examiner was not able to demonstrate instability in the knee.

Pre-operative evaluation in June 2006 revealed an unstable right knee with ACL incompetence.

In September 2006, the Veteran underwent a right knee meniscectomy.  A pre-operation note from an attending physician indicated that the Veteran had pain in the right knee.  It was indicated that the Veteran's surgery was necessitated by his pain and laxity in the right knee.  The surgery was initially performed on suspicion of a possible ACL insufficiency and meniscal tear.  However, surgery confirmed that the Veteran had a partial tear of the ACL (without instability on examination under anesthesia or arthroscopic visualization) and a meniscal tear that was debrided.  A note from the Veteran's surgeon indicated that the Veteran's knee surgery would require a three-month period of covalence.

On orthopedic evaluation in November 2006, the Veteran was using an ACL stabilizing brace.

On VA examination in March 2007, the Veteran reported that while he attempted to return to his work as a truck driver in January 2007, he was unable due to pain.  His right knee symptoms gave him difficulty driving and walking for any length of time, and he used a cane for ambulation.  The Veteran stated that he was unable to bend, kneel, run, or stand for extended periods of time.  He stated that he felt his knee was slightly unstable and when he gets up at night, the right knee buckles.  Physical examination showed a well-healed scar on the right knee from his arthroscopy.  There was some swelling of the knee, but not significant effusion.  Tenderness was present in relation to the femoral attachment of the medial collateral ligament.  Movements of the knee were painful, the patella was stable, and there was some patellofemoral crepitus.  Valgus instability and mild ACL laxity were also noted.  Range of motion was from 5 degrees of flexion to 100 degrees of extension, with pain at the extremes of motion.  Motor strength was five out of five with some diminution of pain.  The examiner noted a 5 degree loss of flexion with repeated movements on four occasions; furthermore, there was an extreme amount of pain after the second attempt to move the knee.  The third attempt to move the knee resulted in a 5 to 10 degree loss of motion.  Pain also caused incoordination.

Radiographic imaging showed some osteopenia in relation to the medial femoral condyle and the medial tibial plateau.  There were some changes in the patellofemoral joint as well, and a patella alta.  The examiner opined that the Veteran was likely to have significant difficulty getting back to his regular job as a truck driver.

An April 2007 letter from a VA social worker indicated that due to the Veteran's medical issues, he was unable to work in his vocation as a truck driver.  He appeared motivated to be retained for another profession, and the social worked asked that the Veteran's 100 percent rating be reinstated.

On orthopedic evaluation in April 2007, the Veteran's knees had no significant swelling or effusion, and scars were well healed.  Range of motion was from 10 degrees of extension to 100 degrees of flexion.  The Veteran ambulated with a cane and he stated that he needed this due to pain on weight bearing.  There was some mild ACL laxity and McMurray testing was difficult due to pain.

During a VA examination in April 2008, the Veteran endorsed pain and swelling after prolonged use of his knee, typically at the end of the day.  He stated that his current job includes washing trucks at truck shows, and that he is on his feet all day.  The Veteran said that he was unable to climb stairs well and sleeps with a pillow between his knees.  Flare-ups occurred two to three times a week, and lasted from one to three days.  A cane was used when symptoms were especially bad, and the Veteran wore a brace at all times.  He used no other walking aids, assistive devices, corrective shoes or orthotics.  

On physical examination gait was normal with heal-toe, although there was some favoring of the right extremity.  A patellofemoral click and crepitus in the right knee were noted.  The right knee had no significant effusion, and some periarticular thickening was seen.  Lachman's, McMurray's and drawer tests were negative, though there was some ACL laxity.  Ligaments were otherwise stable except that there was some pain and slight opening of the medial collateral ligament on stress at 30 degrees.  Range of motion was from zero degrees of extension to 120 degrees of flexion, with some discomfort at the extreme of flexion.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).
		
When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  In this case, the period on appeal includes staging of the Veteran's rating, however, such staging is based on a period of convalescence and thus contemplates a change in the Veteran's level of disability.  With regard to time outside of the period during the Veteran's 100 percent rating, as discussed in greater detail below, the Veteran's right knee symptomatology has not significantly changed and a uniform evaluation is warranted.

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2010).

Total ratings will be assigned under 38 C.F.R. § 4.30 if treatment of a service-connected disability resulted in:

      (1) Surgery necessitating at least one month of convalescence.

(2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited).

      (3) Immobilization by cast, without surgery, of one major joint or more.

Extensions of 1, 2, or 3 months beyond the initial three months may be made by applying the same criteria.

The Court has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296- 297 (1995). Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2010).

Before considering the laws and regulations applicable to the facts of the case, the Board notes that the Veteran has been highly consistent in his complaints relating to his right knee.  Furthermore, his subjective complaints have been consistent with the objective observations of medical professionals.  Accordingly, the Board finds the Veteran's testimony to be a credible and highly probative in considering his level of disability.

Right Knee Prior to September 7, 2006

In a rating decision of March 2007, a 20 percent rating for the Veteran's right knee disability was continued as effective January 1, 2007.  The Veteran's knee is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5261-5257 (2010).  Hyphenated diagnostic codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case DC 5257 is used for rating recurrent subluxation or lateral instability, while DC 5261 related to limitation of extension.

Under DC 5257, the Veteran's current 20 percent rating contemplates moderate recurrent subluxation or lateral instability.  Severe recurrent subluxation or lateral instability calls for a 30 percent rating.  38 C.F.R. § 4.71a, DC 5257 (2010).  The words "slight", "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).

Under DC 5261, limitation of extension of the knee warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2010).  Pursuant to DC 5260, limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2010).

Where a claimant has both limitation of flexion and limitation of extension of the same leg, he must be rated separately under DC's 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  VAOPGCPREC 9-2004 (September 17, 2004).  Furthermore, a separate disability evaluation may be assigned for arthritis of the knee under DC 5003 in addition to the rating for instability under DC 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  

The Board initially notes that there is no evidence of record that the Veteran has arthritis of the right knee, and thus a separate rating under DC 5003 is not warranted.

Prior to his right knee surgery in September 2006, a June 2006 evaluation indicated right knee instability, however pain was not noted.  A pre-surgical notation, however, states that it was due to the impact that pain and laxity in the right knee had on the Veteran's activities of daily living that surgical intervention was indicated.

Based on the foregoing, the Board concludes that the Veteran's right knee disability was productive of pain and instability prior to surgical intervention.  Again, where functional limitation of motion (to include as due to periarticular pathology productive of painful motion, see 38 C.F.R. § 4.59 (2010)) and instability are present in the same knee, these symptoms warrant separate ratings.  

Accordingly the Board finds that a 10 percent rating under DC 5261 is to be assigned, separate and apart from the Veteran's 20 percent rating under DC 5257 for instability, prior to his surgical intervention on September 7, 2006.  The Board finds no basis for an evaluation beyond 20 for the instability as the post-service medical evidence is found to provide evidence against this claim.  Severe recurrent subluxation or lateral instability, overall, is simply not seen in the post-service record.

Extension of Temporary Total Rating

The Veteran underwent right knee surgery on September 7, 2006.  In a rating decision of October 2006, the RO awarded the Veteran a convalescence rating (i.e. 100 percent) from September 7, 2006 to January 1, 2007, pursuant to 38 C.F.R. § 4.30.

The Veteran appealed from that decision, and now avers to entitlement for an extension of the total rating based on convalescence beyond January 1, 2007.  The evidence has been summarized above and includes a March 2007 VA examiner's opinion that the Veteran was likely to have significant difficulty getting back to his regular job as a truck driver.  Furthermore, in April 2007, a VA social worker indicated the Veteran's medical issues prevented him from working in his vocation as a truck driver.  On VA examination in April 2008, the Veteran reported that he had returned to work.

Again, a total disability rating is assigned were severe postoperative residuals include the necessity for continued use of a wheelchair or crutches.  38 C.F.R. § 4.30 (2010).  The Board also considers the Veteran's incapacity to work after surgery.  See Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296- 297 (1995).  Here a VA medical examiner in March 2007 noted the Veteran's likely difficulty returning to truck driving, while a VA social worker in April 2007, six months after his surgery, opined that the Veteran was still unable to return to work.  Following such opinions, an October 2007 letter from the Veteran states that he returned to work in May 2007.

Based on the foregoing, the Board finds that an extension of the Veteran's Section 4.30 total disability rating for an additional three months as authorized by the regulation, following the initial period is warranted.  Accordingly, the total period for which a 100 percent evaluation is assigned is from September 7, 2006 until March 31, 2007.

Right Knee Instability

Having established a total rating for the right knee until April 1, 2007, the Board now considers the period following the expiration of the Veteran's total rating for convalescence, and before.

As indicated before, a 20 percent rating is in effect under 38 C.F.R. § 4.71a, DC 5257 (2010).  Such rating contemplates moderate recurrent subluxation or lateral instability.  Severe recurrent subluxation or lateral instability calls for a 30 percent rating.  38 C.F.R. § 4.71a, DC 5257 (2010).

After a careful review of the evidence above, the Board finds the Veteran's right knee instability to be 20 percent disabling, effective April 1, 2007.  Specifically, the record reflects mild ACL laxity in April 2007, and "some" ACL laxity in April 2008.  There is no evidence reflecting that subluxation or lateral instability symptomatology has been greater than moderate during the period on appeal, including on flare-ups and when considering additional functional limitations due pain, weakness, and fatigue.

Based on the foregoing, the Board concludes that the Veteran's right knee instability has been 20 percent disabling from April 1, 2007.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A.  § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right Knee Limitation of Motion

As discussed above, the Veteran has been assigned a 10 percent rating for limitation of extension under 38 C.F.R. § 4.71a, DC 5261 (2010).  The Veteran's 10 percent rating is based on periarticular pathology productive of painful motion.  38 C.F.R.  § 4.59 (2010).

As indicated, under DC 5261 limitation of extension of the knee warrants a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2010).  

Pursuant to DC 5260, limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2010).

A review of the claims file indicates that in April 2007, extension was limited to 10 degrees of motion, and flexion to 100 degrees.  No pain on motion was noted other than that associated with McMurray testing.  In April 2008, extension was to zero degrees, and flexion was to 120 degrees.  The only pain associated with motion was due to instability and at the extreme of flexion.   

The Board has also considered whether any other diagnostic codes may be applicable and finds that none are.  Specifically, the Veteran does not have ankylosis of the knee (DC 5256), dislocated semilunar cartilage (DC 5258), impairment of the tibia and fibula (5262), or genu recurvatum (DC 5263).  38 C.F.R. § 4.71a (2010).  Furthermore, with regard to additional residuals of his right knee surgery, the Board notes that scars from the surgery have been described as "well-healed," and are not painful or disfiguring.

Based on the foregoing, the Board finds that a 10 percent rating is warranted for limitation of extension, effective April 1, 2007.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Having reviewed the evidence, the Board finds that referral to Under Secretary for Benefits or the Director of the Compensation and Pension Service for determination and assignment of extraschedular ratings is not warranted, as the schedular evaluations assigned adequately contemplate the claimant's levels of disability and symptomatology.

The Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For an increased-compensation claim, the Court of Appeals of Veterans Claims had held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of letter sent to the Veteran in June 2006 and November 2008 that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate the claims and of the division of responsibility between VA and a claimant in developing an appeal.  Therefore, the Veteran was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, the claims were readjudicated with the issuance of a supplemental statement of the case in February 2009.  Neither the Veteran, nor his representative, have indicated any prejudice caused by this timing error, and the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought-only those that are relevant to the [V]eteran's claim." Golz at 1320, 21. 

Here service records have been obtained, as have records of VA treatment.  Furthermore, the Veteran was afforded several VA examinations including that of April 2008 during which the examiner was provided the Veteran's claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions based on the examination that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant is found to have been adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An evaluation of 10 percent for right knee limitation of motion is granted, separate from the 20 percent evaluation under DC 5261-5257, subject to the controlling regulations applicable to payment of monetary benefit.

Temporary total rating for convalescence following a September 7, 2006 right knee surgery is granted through April 31, 2007, subject to the controlling regulations applicable to payment of monetary benefit.

An evaluation in excess of 20 percent for right knee instability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


